68 F.3d 459
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony J. BOSONI, Plaintiff-Appellant,v.Rufus FLEMING, Warden, Nottoway Correctional Center;  EdwardMurray, Director, Virginia Department ofCorrections, Defendants-Appellees.
No. 95-7154.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 3, 1995.Decided Oct. 19, 1995.

Anthony J. Bosoni, Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, VA, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Bosoni v. Fleming, No. CA-94-173-CV-3 (E.D. Va.  June 21, 1995).  The Appellant's motion to amend the briefing order is denied, but we deem the documents submitted to be his informal brief and considered the arguments contained therein.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.